Case 1:20-cr-00059-VSB Document 75 Filed 12/22/20 Page 1 of 7




                                                                12/22/2020
Case 1:20-cr-00059-VSB Document 75 Filed 12/22/20 Page 2 of 7
Case 1:20-cr-00059-VSB Document 75 Filed 12/22/20 Page 3 of 7
Case 1:20-cr-00059-VSB Document 75 Filed 12/22/20 Page 4 of 7
Case 1:20-cr-00059-VSB Document 75 Filed 12/22/20 Page 5 of 7
Case 1:20-cr-00059-VSB Document 75 Filed 12/22/20 Page 6 of 7
Case 1:20-cr-00059-VSB Document 75 Filed 12/22/20 Page 7 of 7
